DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 6, and 7 each recite the limitation "The base" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it is interpreted that there is a hole somewhere.
Claim 5 recites the limitation " said rim" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it is interpreted the groove is placed somewhere.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gruenbacher (Pub. No. US 2010/0314461 A1).
With regards to claim 1, Gruenbacher (Pub. No. US 2010/0314461 A1) teaches an air freshener for vehicles, (Paragraph [O003]) the air freshener comprising: a main body (Figures 2- 10 component 14-- the outer shell) configured to hold a container for volatile substances (Figures 2-16 component 10 - volatile composition dispenser); and a foldable clip (Figures 2-10 component 22 - the mounting portion} configured to be placed in a substantially perpendicular position (Figures 7-10, paragraph [O041]) with respect to the main body, wherein said foldable clip is rotatable with respect to the main body (Paragraph [0041]). k. 
With regards to claim 2, Gruenbacher further teaches the main body comprises: a base (Figures 5 & 8 component 34 - the second portion} including a pin (Figures 5 & 8 component 30 - the catch} complementary with a groove in the clip (Component 31 projection/groove, mounting portion 22; paragraph [0043]) wherein when the clip is placed in said substantially perpendicular position, said pin is housed inside said groove (Figure &, the catch 30 and the projection/groove 31). The groove/projection 31 and the inner space defined by the mounting portion 23 read on the limitation of groove, it can be seen from figure 8 that the groove/projection 31 mates with the catch 30 and confines the catch within the inner area of the mounting portion 22 when the mounting portion 22 is in the perpendicular position. Therefore all the limitations of the claim are met.
With regards to claim 3, Gruenbacher teaches all the limitations of claim 1. Gruenbacher further teaches said clip comprises a protrusion (Figure 5 component 24 - the camming surface} complementary with a hole (Figure S component 28 - the recess; paragraph [(0042}) wherein when the clip is placed in said substantially perpendicular position, said protrusion is housed inside said hole (See figure 16; paragraph [6042]}.
With regards to claim 4, Gruenbacher teaches all the limitations of claim 1. Gruenbacher further teaches that the foldable clip comprises a rim. The flat surfaces from which the camming surface 24 extends as seen in figure 5 reads on this claim limitation.
With regards to claim 5, Gruenbacher teaches all the limitations of claim 2. Gruenbacher further teaches that the groove is placed somewhere (Figure 5, projection/groove 31).
With regards to claim 6, Gruenbacher further teaches a plurality of retainers (Figure 5 component 36 — the lug, component 37 — the aperture) that engage with the rim of the clip when the clip is placed in said substantially perpendicular position (See figure 8}. it can be seen from figure 4 that the retaining structure defined by component 37 and 38 engage the side of the rim structure (better seen in figure 5) via a cylindrical pin 26 structure.
	With regards to claim 7, Gruenbacher further teaches that the rim comprises a rod forming a hinge (Figure 5 the pin ). The pin 26 is a part of the rim structure and forms a hinge which corresponds to retainers on the base.
	With regards to claim &, Gruenbacher teaches all the limitations of claim 7. Gruenbacher
further teaches that there is a rod connected to a rim (Figure 5 component 76 -~- the gin}. The pin
26 is a part of the rim structure and forms a hinge which corresponds to retainers on the base.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799